Citation Nr: 1101880	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-31 544	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.	Entitlement to service connection for bilateral hearing loss.

2.	Entitlement to a disability rating in excess of 20 percent for 
prostate cancer with urinary problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1963 to March 1967.

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from October 2006 and September 2008 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.

The Veteran and his wife presented testimony in a videoconference 
hearing before the undersigned Veterans Law Judge in September 
2010.  A transcript of that hearing is associated with the claims 
file. 


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran's bilateral hearing loss is 
related to military service.  

2.  The Veteran's prostate cancer residuals include nocturia up 
to 5 times each night, and use of absorbent materials which must 
be changed 4 times per day.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, service 
connection for bilateral hearing loss is warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1131, 1137, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2010).  

2.  The criteria for a disability rating of 40 percent, but no 
higher, for prostate cancer residuals are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code (DC) 7528 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letter 
dated in March 2006, which substantially complied with the notice 
requirements for service connection claims.  Complete notice 
regarding the rating for prostate cancer was provided in June 
2008 and is discussed below.  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection for Bilateral Hearing Loss

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be competent evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the auditory 
threshold in any of the frequencies at 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies at 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  38 C.F.R. 
§ 3.385 does not prevent a claimant from establishing service 
connection on the basis of post-service evidence of hearing loss 
related to service when there were no audiometric scores reported 
at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 
89 (1992).  The regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any disability, 
that a current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent to 
service.  38 U.S.C.A. §§1110 and 1131; 38 C.F.R. §§ 3.303 and 
3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran is seeking service connection for bilateral hearing 
loss, which he contends results from his military occupation as a 
weapons mechanic.  His Form DD214 establishes that he worked as a 
weapons mechanic, and noise exposure in service is conceded.

During the audiological evaluation at the Veteran's entrance 
physical in June 1963, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
10 (20)
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
10 (20)
10 (15)

Speech recognition ability was not noted.

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute (ANSI).  
In order to facilitate data comparison, the ASA standards have 
been converted to ISO-ANSI standards and are represented by the 
figures in parentheses.)

The Veteran was entered into a hearing conservation program in 
service.  During an audiological evaluation in November 1965, 
puretone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
0 (10)
0 (10)
5 (10)
LEFT
5 (20)
-5 (5)
0 (10)
0 (10)
0 (5)

Speech discrimination ability was not noted. 

The Veteran underwent an audiological evaluation during his 
separation physical examination in February 1967, in which 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
5 (20)
0 (10)
0 (10)
0 (10)
0 (5)

Speech recognition ability was not noted.  

In connection with a prior claim for service connection for 
tinnitus, the Veteran was afforded a VA audiological evaluation 
in November 2002, in which pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
5
35
40
LEFT
20
25
20
35
40

Speech recognition ability was 96 percent in the right ear and 84 
percent in the left ear.  

The Veteran was afforded a VA evaluation of his hearing in May 
2006.  The examiner noted the Veteran's history of noise exposure 
in service without hearing protection.  The Veteran stated that 
his hearing had gradually worsened since then.  The examiner 
referred to a recent audiogram which showed moderate 
sensorineural hearing loss across all frequencies sloping to 
severe loss in the high frequencies.  The Veteran's 
discrimination was good.  The examiner opined that the Veteran's 
hearing loss is "likely at least partially secondary to noise 
exposure" in service.  

The Veteran was afforded a VA audiological evaluation in July 
2006, in which pure tone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
40
60
60
LEFT
40
45
40
60
60

Speech recognition ability was 96 percent in each ear.  The 
examiner noted the Veteran's history of noise exposure in service 
and stated that he had no noise exposure after service in his 
career as a banker.  Noting that the Veteran's hearing 
evaluations were normal during service and at separation, she 
opined that it is less likely than not that his hearing loss is 
related to noise exposure in service.

The Board must assess the credibility and weight of all the 
evidence to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  Nevertheless, when, after considering all 
the evidence, a reasonable doubt arises regarding a determinative 
issue, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The evidence shows that the Veteran was exposed to loud noise in 
the military and that he currently has impaired hearing in both 
ears.  The issue is whether there is a relationship between his 
current hearing loss and his service.  The Board acknowledges the 
July 2006 VA examiner's opinion that hearing loss is not related 
to service because the Veteran's hearing was within normal limits 
at the time of his discharge.  However, this opinion fails to 
consider the holding of Hensley, that hearing loss which first 
meets the regulation's requirements after separation may yet be 
related to service.  Another VA examiner has opined that the 
Veteran's current hearing loss is at least as likely as not 
related to his service.  The Board finds the evidence to be in 
approximate balance as to whether the Veteran's bilateral hearing 
loss is related to military service.  Therefore, the benefit of 
the doubt is given to the claimant, and service connection for 
bilateral hearing loss is granted.  38 C.F.R. § 3.102.

Increased Rating for Prostate Cancer

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The percentage 
ratings represent as far as can practicably be determined the 
average impairment in earning capacity in civil occupations.  
38 U.S.C.A. § 1155. 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  Separate ratings can be assigned when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-connected 
evaluation, and the evaluation of the same manifestation under 
different diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same disability 
which are not duplicative or overlapping.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).

The Veteran is seeking a disability rating in excess of 20 
percent for service-connected residuals of prostate cancer.  
Service connection for prostate cancer was awarded effective 
January 2007, and a 100 percent rating was assigned.  The rating 
was reduced to 20 percent, effective December 2008.  The Veteran 
contends that his symptoms warrant a higher rating.  

Prostate cancer is rated under 38 C.F.R. § 4115b, DC 7528, which 
pertains to malignant neoplasms of the genitourinary system and 
provides for a 100 percent disability rating.  It also provides 
that following the cessation of surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 100 
percent shall continue with a mandatory VA examination at the 
expiration of six months.  Any change in evaluation based upon 
that or any subsequent examination shall be subject to the 
provisions of 38 C.F.R. § 3.105(e).  

Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation payments 
currently being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material facts 
and reasons.  The beneficiary will be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in 38 C.F.R. § 3.105(i), if additional 
evidence is not received within that period, final rating action 
will be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period from 
the date of notice to the beneficiary of the final rating action 
expires.  See 38 C.F.R. § 3.105(e).

In the advance written notice concerning proposed actions under 
38 C.F.R. § 3.105(e), the beneficiary will be informed that he 
will have an opportunity for a pre-determination hearing, 
provided that a request for such a hearing is received by VA 
within 30 days from the date of the notice.  If a timely request 
is received, VA will notify the beneficiary in writing of the 
time and place of the hearing at least 10 days in advance of the 
scheduled hearing date.  The hearing will be conducted by VA 
personnel who did not participate in the proposed adverse action 
and who will bear the decision-making responsibility.  If a pre-
determination hearing is timely requested, benefit payments shall 
be continued at the previously established level pending a final 
determination concerning the proposed action.  See 38 C.F.R. 
§ 3.105(i)(1).

Following the pre-determination procedures specified in 38 C.F.R. 
§ 3.105(e) and (i), final action will be taken.  If a pre-
determination hearing was conducted, the final action will be 
based on evidence and testimony adduced at the hearing as well as 
the other evidence of record including any additional evidence 
obtained following the hearing pursuant to necessary development.  
A written notice of the final action shall be issued to the 
beneficiary and his representative, setting forth the reasons 
therefore and the evidence upon which it is based.  Where a 
reduction or discontinuance of benefits is found warranted 
following consideration of any additional evidence submitted, the 
effective date of such reduction or discontinuance shall be the 
last day of the month in which a 60-day period from the date of 
notice to the beneficiary of the final action expires.  See 38 
C.F.R. § 3.105(i)(2).

In the present case, the Veteran was afforded a VA examination in 
April 2008.  The examiner noted that prostate cancer was 
diagnosed in December 2006, and the Veteran underwent seed 
implant brachytherapy in May 2007.  Prior to treatment, he had a 
normal voiding pattern and was on no GU medications.  Since then 
he had developed symptoms of urinary frequency every three to 
four hours during the day and nocturia 2 to 3 times.  His 
symptoms were improved by medication.  The Veteran denied urinary 
incontinence, dysuria, or hematuria, and he did not use any 
urinary appliances or pads.  The Veteran had no other symptoms 
following his seed implant and no renal dysfunction.  He stated 
that his condition did not interfere with his daily activities.  
The examiner diagnosed prostate cancer in remission with urinary 
frequency.  

In June 2008, the RO notified the Veteran of a proposal to 
decrease the rating for prostate cancer to 0 percent, effective 
December 1, 2008, since there no residuals had been noted at his 
last examination.  The Veteran was notified that he could submit 
additional evidence and request a personal hearing, but he did 
not respond.  The RO reduced the evaluation to 0 and issued 
another rating decision in December 2008.  The Veteran appealed 
that reduction, and the rating was increased to 20 percent.

The Board finds that the reduction of the 100 percent rating for 
prostate cancer was proper.  The Veteran was afforded an 
examination more than 6 months after the end of his treatment for 
prostate cancer.  He was notified of the pending reduction more 
than 60 days prior to its effect, and he was provided notice of 
his right to submit additional evidence and to request a hearing.  
Accordingly, the pre-determination procedures specified in 38 
C.F.R. § 3.105(e) and (i), and the reduction at that time was 
proper.  

The Board will consider whether the Veteran's current symptoms 
warrant a rating in excess of the currently-assigned 20 percent.  

Under DC 7528, if there has been no local reoccurrence or 
metastasis, the disability is to be rated on residuals such as 
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, DC 7528.  Only the predominant 
area of dysfunction is to be considered for rating purposes to 
avoid violating the rule against the pyramiding of disabilities. 
38 C.F.R. §§ 4.14, 4.115a.

In cases of renal dysfunction, a 30 percent evaluation is 
warranted for albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight edema 
or hypertension at least 10 percent disabling under DC 7101.  A 
60 percent evaluation is in order for constant albuminuria with 
some edema; or, definite decrease in kidney function; or, 
hypertension at least 40 percent disabling under 38 C.F.R. § 
4.104, DC 7101.  An 80 percent evaluation is warranted for 
persistent edema and albuminuria with blood urea nitrogen (BUN) 
of 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  A 100 percent evaluation 
contemplates cases requiring regular dialysis, or precluding more 
than sedentary activity from one of the following: persistent 
edema and albuminuria; or, BUN more than 80mg%; or, creatinine 
more than 8mg%; or, markedly decreased function of kidney or 
other organ systems, especially cardiovascular.

Cases of voiding dysfunction are rated as either urine leakage, 
frequency, or obstructed voiding.  With continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or stress 
incontinence, a 40 percent evaluation is in order for a 
disability requiring the wearing of absorbent materials which 
must be changed two to four times per day.  A 60 percent 
evaluation contemplates the use of an appliance or the wearing of 
absorbent materials which must be changed more than four times 
per day.  In cases of urinary frequency, a maximum 40 percent 
evaluation is assigned in cases of a daytime voiding interval 
less than one hour, or awakening to void five or more times per 
night.  A 30 percent rating is warranted for urinary retention 
requiring intermittent or continuous catheterization.  38 C.F.R. 
§ 4.115a

The claims file contains private treatment records which reflect 
that the Veteran complained of increasing episodes of urinary 
dribbling in September 2008.  The doctor opined that this was 
probably related to radiation changes and exacerbated by his 
multiple sclerosis.  He prescribed ditropan to help with the 
urinary symptoms.  A letter from this doctor dated in the same 
month states that the Veteran is experiencing side effects of the 
prostate treatment, including weak stream, moderate incontinence, 
and getting up 3 to 4 times at night to urinate.  In March 2009, 
the Veteran reported that the dribbling had improved slightly, 
and he had no new complaints.  In September 2009, the examiner's 
note indicates that the Veteran's urinary habits had improved and 
he decided to stop taking his medication.  He then developed 
increased urgency and resumed taking his medication.  His AUA 
score (American Urological Association) was 19, which the Veteran 
stated was where it had been prior to his implant.  

The claims file contains a letter from the Veteran's private 
physician dated in August 2010, which states that the Veteran is 
having side effects from the radiation, including urinary urgency 
and getting up 4 to 5 times per night to urinate.  During his 
Board hearing in September 2010, the Veteran stated that he uses 
absorbent pads that he must change at least 4 times each day, 
sometimes more often, and he gets up 5 times in the night to 
urinate.  

After carefully reviewing the relevant evidence, the Board 
concludes that the predominant residual is voiding dysfunction 
and the Veteran's symptoms warrant a rating of 40 percent, but no 
higher.  His testimony and the statements of his physician 
establish that he gets up in the night to urinate approximately 5 
times, which is consistent with a 40 percent rating for urinary 
frequency.  The Veteran also has incontinence which requires the 
use of absorbent materials which must be changed up to 4 times 
per day, which is consistent with a 40 percent rating for urine 
leakage.  Thus, the 40 percent rating would be appropriate under 
consideration of either urinary frequency or leakage; however, as 
the residual is voiding dysfunction, the single 40 percent rating 
is appropriate.  38 C.F.R. § 4.14.  A higher 60 percent rating is 
not warranted as the Veteran does not use an appliance or and 
does is not consistently required to change the absorbent 
materials more than four times per day.  

In reaching this determination, the benefit-of-the-doubt rule has 
been applied. 38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for bilateral hearing loss is granted.  

A disability rating of 40 percent for prostate cancer is granted. 




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


